Title: Views on the French Revolution, [1794]
From: Hamilton, Alexander
To: 


[1794]
Facts, numerous and unequivocal, demonstrate that the present Aera is among the most extraordinary, which have occurred in the history of human affairs. Opinions, for a long time, have been gradually gaining ground, which threaten the foundations of Religion, Morality and Society. An attack was first made upon the Christian Revelation; for which natural Religion was offered as the substitute. The Gospel was to be discarded as a gross imposture; but the being and attributes of a God, the obligations of piety, even the doctrine of a future state of rewards and punishments were to be retained and cherished.
In proportion as success has appeared to attend the plan, a bolder project has been unfolded. The very existence of a Deity has been questionned, and in some instances denied. The duty of piety has been ridiculed, the perishable nature of man asserted and his hopes bounded to the short span of his earthly state. Death has been proclaimed an Eternal Sleep—“the dogma of the immortality of the soul a cheat invented to torment the living for the benefit of the dead.” Irreligion, no longer confined to the closets of conceiled sophists, nor to the haunts of wealthy riot, has more or less displayed its hideous front among all classes.
Wise and good men took a lead in delineating the odious character of Despotism; in exhibiting the advantages of a moderate and well-balanced government, in inviting nations to contend for the enjoyment of rational liberty. Fanatics in political science have since exaggerated and perverted their doctrines. Theories of Government unsuited to the nature of man, miscalculating the force of his passions, disregarding the lessons of experimental wisdom, have been projected and recommended. These have every where attracted sectaries and every where the fabric of Government has been in different degrees undermined.
A league has at length been cemented between the apostles and disciples of irreligion and of anarchy. Religion and Government have both been stigmatised as abuses; as unwarrantable restraints upon the freedom of man; as causes of the corruption of his nature, intrinsically good; as sources of an artificial and false morality, which tyrannically robs him of the enjoyments for which his passions fit him; and as cloggs upon his progress to the perfection for which he was destined.
As a corollary from these premisses, it is a favourite tenet of the sect that religious opinion of any sort is unnecessary to Society; that the maxims of a genuine morality and the authority of the Magistracy and the laws are a sufficient and ought to be the only security for civil rights and private happiness.
As another corollary, it is occasionally maintained by the same sect, that but a small portion of power is requisite to Government; that even this portion is only temporarily necessary, in consequence of the bad habits which have been produced by the errors of ancient systems; and that as human nature shall refine and ameliorate by the operation of a more enlightened plan, government itself will become useless, and Society will subsist and flourish free from its shackles.
If all the votaries of this new philosophy do not go the whole length of its frantic creed; they all go far enough to endanger the full extent of the mischiefs which are inherent in so wild and fatal a scheme; every modification of which aims a mortal blow at the vitals of human happiness.
The practical developement of this pernicious system has been seen in France. It has served as an engine to subvert all her antient institutions civil and religious, with all the checks that served to mitigate the rigour of authority; it has hurried her headlong through a rapid succession of dreadful revolutions, which have laid waste property, made havoc among the arts, overthrow cities, desolated provinces, unpeopled regions, crimsonned her soil with blood and deluged it in crime poverty and wretchedness; and all this as yet for no better purpose than to erect on the ruins of former things a despotism unlimited and uncontrouled; leaving to a deluded, an abused, a plundered, a scourged and an oppressed people not even the shadow of liberty, to console them for a long train of substantial misfortunes, of bitter sufferings.
This horrid system seemed awhile to threaten the subversion of civilized Society and the introduction of general disorder among mankind. And though the frightful evils, which have been its first and only fruits, have given a check to its progress, it is to be feared that the poison has spread too widely and penetrated too deeply, to be as yet eradicated. Its activity has indeed been suspended, but the elements remain concocting for new eruptions as occasion shall permit. It is greatly to be apprehended, that mankind is not near the end of the misfortunes, which it is calculated to produce, and that it still portends a long train of convulsion, Revolution, carnage, devastation, and misery.
Symptoms of the too great prevalence of this system in the United States are alarmingly visible. It was by its influence, that efforts were made to embark this country in a common cause with France in the early period of the present war; to induce our government to sanction and promote her odious principles and views with the blood and treasure of our citizens. It is by its influence, that every succeeding revolution has been approved or excused—all the horrors that have been committed justified or extenuated—that even the last usurpation, which contradicts all the ostensible principles of the Revolution, has been regarded with complacency; and the despotic constitution engendered by it slyly held up as a model not unworthy of our Imitation.
In the progress of this system, impiety and infidelity have advanced with gigantic strides. Prodigious crimes heretofore unknown among us are seen. The chief and idol of
